Title: Marie Silvestre Grand to the American Commissioners, 5 May 1778
From: Grand, Marie Silvestre
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Ce 5 may [1778]
Mme. Grand presante une requette a Messieurs Les Deputés assemblés pour luy accorder un jour pour luy faire l’honneur de venir Diner ches elle a commencer des samedy Prochain son demenagement ne luy ayant pas permis de le faire plutot.
 
Addressed: A Leurs Excellences / Messieurs Les Deputés / De Lamerique septentrionale
